IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,854-01


                   EX PARTE CLAYTON MATTHEW HYKEL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1625613-A IN THE 8TH DISTRICT COURT
                             FROM HOPKINS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of burglary of a habitation and sentenced to thirty years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective because he failed to file motions to

suppress illegally obtained evidence and to suppress his coerced confession, to challenge his illegally

enhanced punishment, and improperly advised Applicant regarding the time he would be required

to serve prior to becoming eligible for parole. Applicant has alleged facts that, if true, might entitle

him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be
                                                                                                       2

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the evidence

was illegally obtained, whether Applicant’s confession was coerced, and whether counsel improperly

advised Applicant regarding his parole eligibility. The trial court shall also make findings of fact

and conclusions of law as to whether Applicant’s guilty plea was voluntary. The trial court shall

make findings of fact and conclusions of law as to whether trial counsel’s performance was deficient

and Applicant was prejudiced. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: November 18, 2020
Do not publish